Citation Nr: 1201611	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to a disability rating higher than 20 percent for service-connected right foot plantar fasciitis with heel spur syndrome and equinas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to July 1991.  

This matter comes before the Board of Veterans' of Appeals (Board) from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office above.  

On his July 2008 substantive appeal, submitted via VA Form 9, the Veteran indicated that he wanted to testify before a Veterans Law Judge at a Central Office hearing in Washington, DC.  However, he subsequently withdrew his request for a hearing by submitting a statement requesting that his appeal be sent directly to the Board without a hearing.  See July 2008 statement from Veteran.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will provide notification if further action is required on the part of the Veteran.  


REMAND

The Veteran is seeking entitlement to a disability rating higher than 20 percent for service-connected right foot plantar fasciitis with heel spur syndrome and equinas (hereinafter "right foot plantar fasciitis disability").  

His right foot plantar fasciitis disability is currently rated 20 percent under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, which provides that limited motion of the ankle warrants a 10 percent rating if moderate and a 20 percent rating if marked.  As such, the Veteran is receiving the highest rating possible under DC 5271.  

Nevertheless, the Board is required to consider the Veteran's service-connected right foot plantar fasciitis disability under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In this context, the Board notes that, under DC 5270, a 30 percent rating may be granted based upon evidence of ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees.  A 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  

The evidentiary record contains a September 2007 VA examination report which contains information with respect to the severity of the Veteran's service-connected right foot plantar fasciitis disability, including the functional impairment caused thereby and the affect his disability has on his ability to work.  However, the VA examination does not contain any information regarding the Veteran's range of motion in his right ankle, to include whether his right foot plantar fasciitis disability is manifested by ankylosis.  

The lack of information in this regard is problematic because a September 2004 VA examination report reflects that the Veteran was unable to demonstrate dorsiflexion with his right ankle beyond zero degrees.  While the September 2004 VA examination may not be considered in conjunction with the current claim, because it was not conducted during the pendency of this claim and appeal, the September 2004 examination report indicates that the Veteran may have ankylosis in his right ankle, which would warrant a higher rating under DC 5270.  The Board also notes that the only examination conducted during the current appeal period was conducted more than four years ago, which raises a question as to whether the evidentiary record contains information and evidence regarding the current level of severity of the Veteran's service-connected right foot plantar fasciitis disability.  

Therefore, because the September 2007 VA examination was conducted more than four years ago and does not contain information regarding the Veteran's right ankle range of motion, the Board finds that the September 2007 VA examination is inadequate to properly evaluate the current level of severity of the service-connected right foot plantar fasciitis disability.  As such, a new VA examination is needed before the Board can issue a fully informed decision in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In addition to the foregoing, the Veteran is seeking entitlement to service connection for a right ankle disability, which he believes is directly associated with his service-connected right foot plantar fasciitis disability.  The Veteran has only complained of right ankle pain and there is no objective evidence of an actual right ankle disability, such as osteoarthritis, fracture, or dislocation.  See September 2007 VA examination report; VA outpatient treatment records.  In this regard, the VA outpatient treatment records seem to suggest that the Veteran's right ankle pain is a progression of his service-connected right foot plantar fasciitis disability.  See March 2007 VA outpatient treatment record.  However, it is not clear if there is a distinct right ankle disability causing the Veteran's right ankle pain or if the right ankle pain is a manifestation of his service-connected right foot plantar fasciitis disability.  

Therefore, the Board finds that the issue of service connection for a right ankle disability is inextricably intertwined with the increased rating claim for service-connected right foot plantar fasciitis disability.  As such, the Board will withhold its decision on the service connection claim until development regarding the increased rating claim has been completed.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current degree of impairment due to his service-connected right foot plantar fasciitis with heel spur syndrome and equinas, as well as to determine the etiology of the claimed right ankle disability.  Any and all studies deemed necessary should be completed.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review is accomplished.  

a. The examiner should report the current symptoms and manifestations associated with the Veteran's service-connected right foot plantar fasciitis with heel spur syndrome and equinas.

b. The examiner is specifically requested to fully describe the functional effects caused by the Veteran's service-connected disability, to include range of motion studies and whether the Veteran's service-connected disability is manifested by ankylosis.  

c. The examiner is also asked to state whether the Veteran's right foot plantar fasciitis with heel spur syndrome and equinas renders him unable to secure or follow a substantially gainful occupation, without regard to his non-service-connected disabilities or age.  

d. In addition, the examiner is specifically requested to opine as to whether the Veteran currently has a clear medical diagnosis of a right ankle disability.  If so, is it at least as likely as not that the claimed right ankle disability is related an incident in service, is proximately due to or has been aggravated by the service-connected right foot plantar fasciitis, or is otherwise related to the Veteran's service. 

e. If any of the foregoing information cannot be provided without resort to speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  The Veteran's claims on appeal should be readjudicated.  If the Veteran's claims continue to be denied, the Veteran and his representative should be provided with a supplemental statement of the case and they should be afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. § 3.655.  
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


